DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits of application 16/331,318. Claims 17-31 are currently pending.

Claim Objections
	Claim 31 is objected to because of the following informalities:  line 2 states, “the bottom floor,” which appears to be a typographical error. For examination purposes it is interpreted that the limitation should read, “the floor bottom.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 17-19, and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Abad (EP 2033925 A1, Applicant’s cited prior art) in view of Hsu et al. (US 20180022573 A1).
	Regarding claim 17, Abad teaches:
An elevator car (elevator car 10, figure 1) comprising:
a sliding carriage (frame, not shown, “The elevator car 10 comprises a casing 12 supported by a frame 	(not shown),” paragraph [0025], lines 1-2) for moving the elevator car along guide rails (guide 	rails 104, figure 1) of an elevator installation; 
a receiving means (casing 12, figure 1) disposed on the sliding carriage (frame), which receiving means 	supports a load space (upper area 13, figure 1) having a load space floor (platform 20, figure 1), 	wherein the load space is vibration-related decoupled from the sliding carriage (via support 	leveling system 30, figure 1); and 
a controllable actuating element (support drive 40, figure 1) configured such that when activated the 	controllable actuating element enables a relative movement of the load space floor to the 	sliding carriage or configured such that when activated the controllable actuating element 	enables a relative movement of the load space floor to a service brake (car brake 90, figure 	1) disposed on the sliding carriage (“In a preferred embodiment the elevator comprises an 	elevator car brake, wherein the support leveling system for levelling the support is independent 	from the elevator car brake.” Paragraph [0015], lines 1-4).  
	Abad does not teach:
The sliding carriage configured as part of a linear motor.
	However, Hsu et al. teach:
An elevator car (elevator car 14, figure 3) with a sliding carriage (secondary portion 18, figure 3) that is configured as part of a linear motor (linear propulsion system 20, figure 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a linear motor system as taught by Hsu et al. with the elevator car of Abad as linear motor systems increase efficiency by removing the weight of belts or ropes attached to the elevator car. This is particularly advantageous in tall buildings where the mass of the roping system inhibits proper functioning of the elevator system. The sway of the ropes or belts can also have an effect on levelling of the elevator car at a landing floor, linear motor systems such as the one taught by Hsu et al. remove the need for belts or ropes for hoisting.
	Regarding claim 18, Abad further teaches:
 wherein the controllable actuating element (40) enables a lifting movement or a tilting movement or a lifting-tilting movement as the relative movement (support drive 40 is configured to lift platform 20 relative to the frame and casing 12 to be level with a landing floor).  
	Regarding claim 19, Abad further teaches:
comprising a first damping element (“In order to compensate vibrations during travelling and/or landing operation of the elevator car a damping unit can be provided.” Paragraph [0010], lines 1-3) by way of which the load space is vibration-related decoupled from the sliding carriage, wherein 
	the first damping element is disposed between the load space and the receiving means (“This 			damping unit can be integrated into or linked to the support drive.” Paragraph [0010], 			lines 3-4, the support drive is between upper area 13 and casing 12), 
	the first damping element is disposed between the receiving means and the sliding carriage, or 
	the first damping element is disposed between the load space and the receiving means and a 			second damping element is disposed between the receiving means and the sliding 			carriage.  
	Regarding claim 21, Abad and Hsu et al. teach:
The elevator car of claim 19.
	Abad and Hsu et al. do not explicitly teach:
wherein the controllable actuating element and the first damping element are connected in series.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the actuating element and the first damping element of Abad in series as an engineering design choice to allow the controllable actuating element to compensate for deflection in the damping element and ensure levelling of the elevator car. Abad is silent to the arrangement of the damping element relative to the controllable actuating element. In addition to the arrangement in series being an obvious engineering design choice, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	Regarding claim 22, Abad further teaches:
wherein the controllable actuating element (support drive 40, figure 1) is at least one of mechanically adjustable, hydraulically adjustable, pneumatically adjustable, electrically adjustable, or electromechanically adjustable (“The support drive can be electric, hydraulic, or pneumatic drive.” Paragraph [0009], lines 3-4).  
	Regarding claim 23, Abad further teaches:
wherein the controllable actuating element (40) is disposed at least one of 
	between the sliding carriage and the receiving means, 
	between the load space and the receiving means (40 is between casing 12 and upper area 13), 
	between the load space floor and the load space, or 
	between the sliding carriage and a service brake disposed on the sliding carriage.  
	Regarding claim 24, Abad further teaches:
comprising a closed-loop control device (support position system 60, figure 1) configured to determine an offset between the load space floor (20) and a reference level outside the elevator car (sensor 62 and receiver 64 determine the position of the support 20 relative to the landing floor level 70, see paragraph [0027]) and configured to control a position of the load space floor by actuating the controllable actuating element to reduce the offset (“the support drive control 50 initiates a signal to the support drive 40 in order to move the platform 20 in a direction to bring the surface of the support 20 within the levelling range,” paragraph [0028], lines 5-8.  
	Regarding claim 25, the combination of Abad and Hsu et al. further teaches:
An elevator installation comprising: 
	a shaft (shaft 102, figure 1 Abad) that joins together building floors (landing floors, 70, 72, figure 			1, Abad); 
	a guide rail (guide rail 104, figure 1, Abad) disposed in the shaft, which guide rail is configured as 		part of a linear motor (guide rail 24 of Hsu et al. is part of linear propulsion system 20, 			figure 3, Hsu et al.); and 
	an elevator car (elevator car 10, figure 1, Abad) configured to travel along the guide rail, wherein 		the elevator car comprises 
			a sliding carriage (frame, not shown, Abad) for moving the elevator car (10, 					Abad) along the guide rail (104, Abad), 
			a receiving means (casing 12, figure 1, Abad) disposed on the sliding carriage, 					which receiving means supports a load space (upper area 13, Abad) 					having a load space  Serial No. 16/331,318floor (platform 20, Abad), wherein the load space is 					vibration-related decoupled from the sliding carriage (via support 					levelling system 30, Abad), and 
			a controllable actuating element (support drive 40, Abad) configured such that 					when activated the controllable actuating element enables a relative 					movement of the load space floor to the sliding carriage or configured 					such that when activated the controllable actuating element enables a 					relative movement of the load space floor to a service brake (car brake 					90, Abad) disposed on the sliding carriage.  
	Regarding claim 26, Abad further teaches:
comprising a closed-loop control device (support position system 60, figure 1) configured to determine an offset between the load space floor (20) and a floor bottom of one of the building floors (sensor 62 and receiver 64 determine the position of the support 20 relative to the landing floor level 70, see paragraph [0027]) and configured to control a position of the load space floor by actuating the controllable actuating element to reduce the offset (“the support drive control 50 initiates a signal to the support drive 40 in order to move the platform 20 in a direction to bring the surface of the support 20 within the levelling range,” paragraph [0028], lines 5-8.  
	Regarding claim 27, the combination of Abad and Hsu et al. further teaches:
A method for operating the elevator installation of claim 25, the method comprising: 
	moving the elevator car (10, Abad) along the guide rail (104, Abad) with the linear motor (linear 			propulsion system 20, Hsu et al.) between the building floors (70, 72, Abad), wherein 			the load space is vibration-related decoupled from the sliding carriage at least during 			movement of the elevator car; 
	activating the service brake (90, Abad) to hold the elevator car stationary on the guide rail when 			the elevator car stops at one of the building floors with a floor bottom (bottom of floor 			70, Abad); and 
	moving via the controllable actuating element (40, Abad) the load space floor (20, Abad) relative 		to the sliding carriage or the service brake disposed on the sliding carriage such that the 			load space floor has an offset to the building floor bottom of at most ten millimeters 			(platform 20 is held at “the exact landing height” of the landing floor 70, paragraph 			[0028], lines 8-9, Abad).  
	Regarding claim 28, Abad further teaches:
wherein the load space floor (20) is moved such that the load space floor has the offset to the building floor bottom of at most ten millimeters (“to bring the surface of the support 20 within the levelling range, especially to the exact landing height of the landing floor 70.” Paragraph [0028], lines 7-9) after activating the service brake (90) but before freeing up access from the load space to the one of the building floors (landing floors 70, 72, figure 1).  
	Regarding claim 29, Abad further teaches:
 wherein the load space floor (20) is moved such that the load space floor has the offset to the building floor bottom of at most ten millimeters after activating the service brake (90) and before, during, and after a payload change (the support levelling system of Abad is designed to solve the problem of variance between the elevator car height and the landing floor level “due to control inaccuracies or changing car payload” paragraph [0003], lines 4-5).  
	Regarding claim 30, Abad further teaches:
comprising holding the offset of the load space floor to the floor bottom constant (“within the levelling range, especially to the exact landing height of the landing floor” paragraph [0028], lines 8-9, the support levelling system is designed to maintain position at a landing even during payload changes) while the elevator car is stopped at the one of the building floors (70).  
	Regarding claim 31, Abad further teaches:
comprising holding the load space floor free of offset (“within the levelling range, especially to the exact landing height of the landing floor” paragraph [0028], lines 8-9) to the bottom floor after activating the service brake (90) while the elevator car is stopped at the one of the building floors (70).

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Abad (EP 2033925 A1, Applicant’s cited prior art) in view of Hsu et al. (US 20180022573 A1) and further in view of Purohit et al. (WO 2017108648 A1).
	Regarding claim 20, Abad and Hsu et al. teach:
The elevator car of claim 19.
	Abad and Hsu et al. do not teach:
wherein the first damping element and the controllable actuating element are realized by an actively adaptive spring damping element.  
	However, Purohit et al. teach:
An elevator car with a damping element,
wherein the first damping element and the controllable actuating element are realized by an actively adaptive spring damping element (suspension means including fixable support 15 and spring 19, figure 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an actively adaptive spring damping element as taught by Purohit et al.in the elevator car of Abad and Hsu et al. to reduce vibrations translated to the load space of the elevator car for comfort of the passengers. Springs are a cost-effective means of vibration reduction that can easily be chosen by their spring constant to meet the needs of the particular elevator system.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20120312636-A1 and US-9624073-B2 are cited to show mechanisms between elevator car frames and cabs. US-20170057789-A1 is cited to show a linear motor elevator car. US-20170158466-A1 is cited to show a method for dampening vibrations in an elevator car. US-9718644-B2 is cited to show anti-vibration devices on a car frame. US-9834412-B2 is cited to show connection elements between a car cab and frame. US-9975735-B2 is cited to show vibration damping for an elevator car via springs. JP-02066085-A, JP-H09165168-A, JP-2005104597-A, and KR-101564880-B1 are cited to show elevator systems with cars that have levelling and holding systems for finding and maintaining the same height as a landing floor. GB-2285251-A is cited to show an elevator car with vibration damping utilizing springs.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654